Case 1:19-cv-00428-RGA Document 102 Filed 08/19/20 Page 1 of 2 PageID #: 2318




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


FIRST QUALITY TISSUE, LLC,                    :
                                              :
                       Plaintiff,             :
                                              :
               v.                             :       Civil Action No. 19-428-RGA
                                              :
IRVING CONSUMER PRODUCTS                      :
LIMITED, et al.,                              :
                                              :
                       Defendants.            :



                                    MEMORANDUM ORDER

       The parties have submitted competing proposals for extending portions of the schedule.

(D.I. 100).

       There is some need for an extension as a result of COVID-19-related delay, but it seems

evident to me that the main reason Defendants seek a longer extension is that new counsel has

entered for Defendants. As is all too frequently the case, when new counsel enter the case, they

have different ideas about how departing counsel should have been handling the case, and now

they want some relaxation from the existing framework of the case so that they can reshape the

case to be more in conformity with their ideas about how the case should be handled

       I think it is important to emphasize that this is not really about old counsel or new

counsel. It is about the client. The client made choices. Whether old counsel and the client had

a falling out, or whether old counsel was always just litigation/settlement counsel (and therefore

less expensive), or something else, the client now has to live with its decisions, including its

choice of counsel.



                                            Page 1 of 2
Case 1:19-cv-00428-RGA Document 102 Filed 08/19/20 Page 2 of 2 PageID #: 2319




       New counsel, I am certain, can do what it needs to do to be ready for trial. If new

counsel could not do what they thought needed to be done in the then-existing schedule, they

would not have taken on the client. The new law firm has “more than 2,700 lawyers across a

global platform.” Six of them are apparently working on this case now, and, as Plaintiff points

out, there are multiple lawyers at other firms who also represent Irving in connection with this

case. Defendants can throw an army of lawyers at this case if that is what it needs.

       Thus, I am going to sign Plaintiff’s proposed order regarding the schedule.

       I also note Defendants talk about upcoming privilege disputes. If the parties confirm that

this is going to be an upcoming issue, they should promptly advise me so that I can appoint a

Special Master to expeditiously resolve such disputes when they ripen.

       IT IS SO ORDERED this 19 day of August 2020.


                                                             /s/ Richard G. Andrews____
                                                             United States District Judge




                                           Page 2 of 2
